In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-14-00161-CR
                             ________________________

                               REX BAKER, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
        Trial Court No. 2013-438,616, Honorable John J. "Trey" McClendon, Presiding



                                     August 22, 2014

                          ABATEMENT AND REMAND
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Rex Baker appeals from his conviction for felony driving while

intoxicated. The clerk’s record has been filed. On June 16, 2014, the court reporter

moved for an extension of time to file the reporter’s record. The motion was granted,

and the deadline was moved from June 16, 2014 to July 16, 2014. Thereafter, the

reporter once again moved for an extension, which motion was granted. The new
deadline was set as August 6, 2014. The court reporter requested a third extension

which was granted to August 20, 2014, and the reporter was told that failure to comply

with the August 20th deadline may result in the appeal being abated. The court reporter

has now filed a fourth extension to file the reporter’s record.

       Accordingly, we deny the request for an extension of time to file the reporter’s

record and abate the appeal and remand the cause to the 137th District Court of

Lubbock County (trial court) for further proceedings. Upon remand, the trial court shall

immediately determine, through hearing or otherwise:


       when the reporter’s record can reasonably be transcribed into written form
       and filed in a manner that does not further delay the prosecution of this
       appeal or have the practical effect of depriving the appellant of his right to
       appeal.


       The trial court shall 1) execute findings of fact and conclusions of law addressing

the foregoing issue and 2) cause to be developed a supplemental clerk’s record

containing its findings of fact and conclusions of law and all orders it may issue as a

result of its resolution of the foregoing inquiry. Additionally, the district court shall then

file the supplemental clerk’s record with the clerk of this court on or before September

15, 2014. Should further time be needed by the trial court to perform these tasks, then

same must be requested before September 15, 2014.

       It is so ordered.

                                                                  Per Curiam

Do not publish.




                                              2